Environmental Court of Vermont
                                 State of Vermont


===============================================================================
                   E N T R Y R E G A R D I N G M O T I O N
===============================================================================

Perras & Sons Inc. 5-Lot Subdiv. Prelim. Plat     Docket No. 243-11-07 Vtec
Project:    Perras & Sons Subdivision Application
Applicant: Perras & Sons Inc.
            (appeal from municipal planning commission determination)

Title:        Cross-Motions to Clarify, No. 4

Filed:        January 6, 2009

Filed By:     Stitzel, Steven F., Attorney for Interested Person Town of Georgia

Response and Cross-Motion to Clarify filed on 01/15/09 by Appellee/Applicant
      Perras & Sons Inc.

___ Granted                 _X_ Denied                 ___ Other

      This appeal was the subject of a December 19, 2008 Entry Order, in which
the Court placed the pending preliminary plat appeal on inactive status,
pending the outcome of an application for final plat approval.     The Town of
Georgia (“Town”) filed a motion to clarify our ruling in that Entry Order to
note that the Town can raise the issues it is entitled to comment upon as an
Interested Person in this appeal, even if final plat approval is granted and
not appealed. Appellee/Applicant Perras & Sons Inc. (“Applicant”) responded in
opposition by filing its own motion to clarify, in which Applicant argues that
if the Town does not participate in the final plat review of this project and
no one files an appeal of the final plat review, any issues raised in this
appeal would be moot.
      We find both of these motions to be requests for an advisory opinion on
what effects our December 19, 2008 Entry Order might have on future events that
may or may not occur.      We conclude that to answer these requests for an
advisory opinion would not be proper.    No matter how important it may be to
resolve the legal questions presented here, to do so now would be to render an
“advisory opinion prohibited by this State's Constitution.”      Chittenden S.
Educ. Ass’n, Hinesburg Unit v. Hinesburg Sch. Dist., 147 Vt. 286, 294 (1986)
(citing In re Constitutionality of House Bill 88, 115 Vt. 524, 529 (1949)).
Thus, until the issue arises within an actual case and controversy, we cannot
say whether the Town must appeal (or if it could appeal) the final plat review
of this project to prevent the issues in this preliminary plat appeal from
becoming moot.   See Doria v. Univ. of Vt., 156 Vt. 114, 117 (1991) (holding
that an appeal becomes moot the moment an actual live controversy ceases to
exist).
      For these reasons, we DENY both motions.      This case remains inactive,
pending the outcome of the application for final plat approval.       We remind
Attorney Cahill of his ongoing obligation to submit a written report of the
status of that final plat application by the 15th of every month, until that
application is no longer pending before the Georgia Planning Commission.
Perras & Sons Inc. 5-Lot Subdiv. Prelim. Plat, Docket No. 243-11-07 Vtec (Apr. 14, 2009
Entry Order)                                                                    Page 2




___________________________________________          _____April 14, 2009______
      Thomas S. Durkin, Judge                                 Date

Date copies sent to: ____________               Clerk's Initials _______
Copies sent to:
    Attorney Thomas G. Walsh for Appellants Richard & Karen Babcock, Rodolphe
      Vallee, Elizabeth Vallee, Gary Kupperblatt, Sandra Kupperblatt, and Dan &
      Lisa Jodoin
    Attorney Joseph F. Cahill Jr. for Appellee/Applicant Perras & Sons Inc.
    Attorney Steven F. Stitzel for Interested Person Town of Georgia